Page 1 of 4
 


Exhibit 10as
 
NON-QUALIFIED STOCK OPTION AGREEMENT
 
Rogers Corporation (“Rogers” or the “Company”) hereby grants to
________________, (the “Employee” or the “Optionee”) as of
_____________________(the “Option Date”), an option to purchase a maximum of
________shares of its Capital Stock at the price of $ _______ per share, subject
to the following:
 

 
1.
Relationship to 1988 Stock Option Plan. This option is granted pursuant to the
Rogers Corporation 1988 Stock Option Plan, as amended (the “Plan”), and is in
all respects subject to its terms, conditions, limitations and definitions.
Determinations made in connection with this option shall be governed by the
Plan.

 
2.
Time When the Option Will be Exercisable. This option shall become exercisable
in accordance with the earliest of the following schedules:

 
a.
If the Employee continues in the employ of Rogers or any Subsidiary or Parent
Corporation, as determined pursuant to the Plan, this option will become
exercisable on the third anniversary of the Option Date as to the first
two-thirds of the shares subject to the option and on the fourth anniversary of
the Option Date as to the balance;

 
b.
If the Employee terminates employment by reason of Normal Retirement or Early
Retirement (as those terms are defined in the Plan) this option will become
fully exercisable; or

 
c.
In accordance with Paragraph 13.

 
This option shall remain exercisable until it expires on the tenth anniversary
of the Option Date, unless the option is sooner terminated as hereinafter
provided.
 

 
3.
Purchase Only for Investment. To insure Rogers’ compliance with the Securities
Act of 1933, as amended, the Employee agrees for himself or herself, the
Employee’s legal representatives and estate, or other persons who acquire the
right to exercise the option pursuant to Paragraph 7 (together, the “Investor”),
that shares will be purchased in the exercise of the option for investment
purposes only and not with a view to their distribution, as that term is used in
the Securities Act of 1933, as amended, unless in the opinion of counsel to
Rogers such distribution is in compliance with or exempt from the registration
and prospectus requirements of that Act, and the Investor agrees to sign a
certificate to such effect at the time of exercising the option.

 
4.
Termination of Option. In the event that the Employee ceases to be employed by
Rogers or any Subsidiary or Parent Corporation, as determined pursuant to the
Plan, at any time prior to exercise of this option in full, this option shall
terminate and may no longer be exercised, except as follows:

 
a.
if the Employee’s employment shall have been terminated for any reason other
than Normal or Early Retirement or Disability (as those terms are defined in the
Plan) or death, the Employee may at any time within a period of three months
after such termination of employment exercise this option to the extent it was
exercisable on the date of termination of the Employee’s employment;

 
b.
if the Employee’s employment shall have terminated by reason of Normal or Early
Retirement (as defined in the Plan), the unexercised portion of this option
shall become immediately vested and exercisable in full, and the Employee may at
any time within a period of three years after the date of such Normal or Early
Retirement exercise this option;

 
 
 

--------------------------------------------------------------------------------

 
 
Page 2 of 4
 

 
c.
if the Employee’s employment shall have been terminated because of Disability
(as defined in the Plan), the Employee may at any time within a period of one
year after such termination of employment exercise this option to the extent
that the option was exercisable on the date of termination of the Employee’s
employment; and

 
d.
if the Employee’s employment shall have been terminated because of death, the
option, to the extent that the Employee was entitled to exercise it on the date
of death, may be exercised within a period of one year after the Employee’s
death by the person or persons to whom the Employee’s rights under the option
shall pass under Paragraph 16 or by will or the laws of descent and
distribution;

 
provided, however, that this option may not be exercised to any extent by anyone
after the date of expiration of the option as described in Paragraph 2 hereof.
 

 
5.
Partial Exercise. Exercise of this option to the extent exercisable may be made
in whole or in part at any time and from time to time within the above limits,
provided that it may not be exercised for fewer than fifty shares unless the
extent to which it may become exercisable cannot increase, in which event it may
be exercised for the entire balance as to which it is exercisable.

 
6.
Manner of Exercise. This option may be exercised in whole or in part by giving
notice of exercise to the Company, or the Company’s designee, specifying the
number of shares to be purchased. Payment of the purchase price may be made by
one or more of the following methods:

 
a.
In cash, by check or by other instrument acceptable to the Company;

 
b.
In the form of shares of Capital Stock (either actually or by attestation) that
the Employee has beneficially owned for more than six months and that are not
then subject to restrictions under any Company plan. Such surrendered or
attested shares shall be valued at Fair Market Value (as defined in the Plan) on
the exercise date; or

 
c.
Delivery by a broker of cash, a check or other instrument payable and acceptable
to the Company to pay the option purchase price; provided that in the event the
Employee chooses to pay the option purchase price as so provided, the Employee
and the broker shall comply with such procedures and enter into such agreements
of indemnity and such other agreements as the Company shall prescribe as a
condition of such payment procedure.

 
Payment instruments will be received subject to collection.
 
Ownership of shares of Capital Stock to be purchased pursuant to the exercise of
the option will be contingent upon receipt by the Company of the full purchase
price for such shares and the fulfillment of any other requirements contained in
the Plan, this Agreement and applicable provisions of law. In the event the
Employee chooses to pay the purchase price by previously-owned shares of Capital
Stock through the attestation method, only the net amount of shares shall be
issued.
 
 
 

--------------------------------------------------------------------------------

 
 
Page 3 of 4
 

 
7.
Option Transferable in Limited Circumstances. This option may be transferred to
a family member, trust or charitable organization to the extent permitted by
applicable law, provided that the transferee agrees in writing with Rogers to be
bound by the terms of this Agreement. Except as permitted in the preceding
sentence, this option is not transferable otherwise than by will or by the laws
of descent and distribution, and, the option shall be exercisable during the
Employee’s lifetime only by the Employee.

 
8.
No Obligation to Continue Employment. Neither Rogers nor any Subsidiary or
Parent Corporation is obligated by or as a result of the Plan or this Agreement
to continue the Employee in employment.

 
9.
No Obligation to Exercise Option. The grant and acceptance of this option
imposes no obligation on the Employee to exercise it.

 
10.
No Rights as Stockholder Until Exercise. The option holder shall have the rights
of a stockholder only as to shares of Capital Stock acquired upon exercise of
this option and not as to any shares of Capital Stock covered by an unexercised
portion of this option.

 
11.
Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Optionee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.

 
12.
Capital Changes and Business Successions. In the event of any change in the
outstanding shares of Capital Stock that occurs after the Option Date by reason
of a stock dividend or split, recapitalization, merger, consolidation,
combination, exchange of shares, or other similar corporate change as to which
Rogers is a surviving corporation, the maximum number of shares of Capital Stock
that are subject to this option and the number, kind and option price of shares
covered by this option to the extent it is then outstanding, shall be adjusted
appropriately by the Committee (as defined in the Plan), whose determination
shall be conclusive; provided, however, that fractional shares shall be rounded
to the nearest whole share.

 
13.
Merger; Sale of Assets. Upon a determination by the Board of Directors of Rogers
that an event has occurred that will or is likely to result in a merger or a
similar reorganization which Rogers will not survive or a sale of all or
substantially all of the assets of Rogers (a “cessation event”), the unexercised
portion of this option shall become exercisable in full immediately (or as of
the date which is 180 days preceding such cessation event, if later than such
determination). The occurrence of a cessation event shall cause this option to
terminate, to the extent not then exercised, unless any surviving entity agrees
to assume the rights and obligations hereunder.

 
14.
Tax Withholding. Upon the exercise of this option or any portion thereof, the
Employee hereby agrees that such exercise will not be effective, and no shares
will become transferable to the Employee, until the Employee makes appropriate
arrangements with Rogers for income or employment tax withholding as may be
required by federal, state or local law on account of such exercise. The
Employee may satisfy his or her withholding obligation, if any, in whole or in
part, by electing (a) to make a payment to Rogers in cash, by check or by other
instrument acceptable to Rogers, (b) subject to the general or specific approval
of the Committee, to deliver to Rogers a number of already-owned shares of
Capital Stock, having a value not greater than the amount required to be
withheld (such number may be rounded up to the next whole share) or (c) by any
combination of (a) and (b) and the procedures described in the following
sentence. The Committee may also permit, in its sole discretion and in
accordance with such procedures as it deems appropriate, the Employee to have
Rogers withhold a number of shares which would otherwise be issued pursuant to
this option having a value not greater than the amount required to be withheld
(such number may be rounded up to the next whole share). The value of shares to
be withheld (if permitted by the Committee) or of delivered shares shall be
based on the Fair Market Value (as defined in the Plan) of shares as of the date
the amount of tax to be withheld is determined.

 
 
 

--------------------------------------------------------------------------------

 
 
Page 4 of 4
 

 
15.
Tax Status. Options granted under this Agreement are intended not to qualify as
“incentive” stock options under Section 422 of the Internal Revenue Code of
1986, as amended.

 
16.
Beneficiary Designation. The Optionee may designate beneficiary(ies) to whom
shall be transferred any rights under the option which survive the Optionee’s
death.

 
To obtain the beneficiary designation form, please go to the “Options and Equity
Awards” section of the Schwab Equity Award Center website
(http://equityawardcenter.schwab.com/) after completing the login procedure and
click on the “Review message” from your “employer” and then click on the “Equity
Awards Beneficiary Designation Form”. Alternatively, you may request this
beneficiary designation form by sending an e-mail to
milto:equityawardsadmin@rogerscorporation.com or calling the Office of the
Corporate Secretary of Rogers Corporation at 800-227-6437 ext. 5566.
 
In the absence of an effective beneficiary designation, the Optionee
acknowledges that any rights under the option which survive the Optionee’s death
shall be rights of his or her estate.
 
 
By: Rogers Corporation
 
By clicking Accept below I hereby acknowledge receipt of the foregoing option
and agree to its terms and conditions:
 